COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00147-CV


Columbia Medical Center of                 §    From the 96th District Court
Arlington Subsidiary L.P. aka/dba
Medical Center of Arlington                §    of Tarrant County (096-284523-16)

v.                                         §    March 1, 2018

L.M.                                       §    Opinion by Justice Bleil



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Columbia Medical Center of Arlington

Subsidiary L.P. aka/dba Medical Center of Arlington shall pay all of the costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Charles Bleil       _____________
                                          Justice Charles Bleil